DETAILED ACTION
The drawings were received on 4/27/2021.  These drawings are acceptable.

Drawings
Claims 2, 3, 7-13 and 18-25 are rejected for being dependent from rejected claims.

Election/Restrictions
Newly submitted claim 38 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claim 38 requires double charging of the fluid which is not required by any of the originally presented apparatus claims.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 38 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-13, 18-22 and 26-37 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The term “in a state where (i) the at least one inlet is transitioning between the open configuration and the closed configuration and (ii) the at least one outlet is transitioning between the closed configuration and the open configuration, a closed electrical circuit is formed on the fluid within the fluid pathway, the closed electrical circuit exposing the fluid upstream of the pump in the reservoir to charging from the conductive tube for applying a first charge to the fluid for the double charging thereof, 8Application No.: 15/387,319Docket No.: 047653-504001US wherein the electrostatic sprayer device is further configured such that, during the causing of the fluid to flow from the reservoir to the at least one nozzle, in each of (i) a state where the inlet opening is in the open configuration and the outlet opening is in the closed configuration and (ii) a state where the inlet opening is in the closed configuration and the outlet opening is in the open configuration, an open electrical circuit is formed on the fluid in the fluid pathway” in claims 1 and 26 is new matter. 
The specification merely states that “As the first valve and second valve open and close, the opening and closing of the valves alternately forms an opening and closing electrical circuit that exposes water in the tank to the electrostatic charger. This provides an electrical charge to the water the tank as described herein.” Nowhere in the specification does it disclose that the electrical circuit is formed on the fluid, or that the electrical circuit is formed while both the inlet and outlet valves are transitioning from open to closed states. There is nothing in the specification about any valves transitioning form open to closed states, just the fact that they open and close to form an electrical circuit hat exposes the water in the tank to the charger. The specification does not rule out that the circuit could be a bunch of wires and switches that is controlled by the valves.
Claims 7-13, 18-22 and 25-37 are rejected for depending from claims 1 and 26.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7-13, 18-22 and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 7-13, 18-22 and 25-37 are rejected for depending from claims 1 and 26.


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./

/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             6/10/2021